Citation Nr: 1813706	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California
 

THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2009 to December 2009 and from April 2011 to November 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2017, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the file.

The Board notes that, subsequent to the issuance of the June 2014 statement of the case, additional evidence was added to the record, to include VA treatment records from December 2017.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a January 2018 letter.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for a back condition and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of AOJ.


FINDING OF FACT

Although the Veteran has complained of chronic bilateral knee pain, at no time prior to, or during, the pendency of the claim has the Veteran had a current diagnosis of a bilateral knee condition.

CONCLUSIONS OF LAW

The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA's duty to notify was satisfied by an August 2013 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Some of the Veteran's service treatment records (STRs) are unavailable; a formal finding of unavailability was made in November 2013.  The Court has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  The Veteran was notified of the unavailability of some of his STRs.  He was afforded VA examinations in February 2014.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends service connection is warranted for a bilateral knee disability.  Indeed, he contends that his knees are painful due to the wear and tear inflicted on his body from wearing heavy equipment and from walking and running on uneven terrain in service. 

The Veteran's service treatment records are silent for complaints of or treatment for any knee problems.

At a February 2014 VA joints examination, the examiner stated that the Veteran had a normal clinical bilateral knee exam with normal X-rays and no pathology.  The Veteran stated that he experienced bilateral knee pain in service as a result of walking and running over uneven terrain.  He said he did not seek medical attention at the time or since service.  All knee testing was within normal limits. 

At his November 2017 Board hearing, the Veteran denied any specific injury to his knees in service, but stated that it was the wear and tear of wearing heavy gear and walking over rocks and uneven ground that caused his current knee pain.  See Transcript at pp. 31-32.  At his hearing, the Veteran contended that his February 2014 VA examination should have included magnetic resonance imaging (MRI), as that would have shown the presence of cartilage degeneration.  Indeed, the Veteran sought an MRI in December 2017 through VA, and submitted the results of such testing.  All testing on both knees was within normal limits, and the radiologist noted unremarkable MRIs of both knees.  There was no pathology noted.

The Board acknowledges VA's heightened duty to assist in this matter in light of the unavailability of some of the Veteran's STRs.  However, the Board's review of the record finds no competent evidence suggesting that the Veteran has any current knee disability, and no contention by the Veteran that he has been assigned a knee diagnosis.  

The only evidence that the Veteran currently suffers from a bilateral knee disability are his statements endorsing pain.  While the Veteran is certainly competent to describe the use of his knees and any pain that may have arisen from his duties in service, the record lacks any evidence of a diagnosed disability due to disease or injury (underlying pathology) associated with the Veteran's bilateral knees.  Furthermore, to the extent the Veteran asserts that he has an underlying disease or injury related to his reports of knee pain, the Board finds that the conclusions reached by the VA examiner, a medical professional, following evaluation of the Veteran to include X-rays, as well as the MRIs performed on the Veteran's knees, are more probative than the Veteran's assertions of a bilateral knee disability.

Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of a current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, as no current knee disability exists, entitlement to service connection must be denied.


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The Veteran asserts that his claimed back condition stems from his time working for the Entry Control Point (ECP) in service, where he wore, in addition to his uniform, combat boots, an outer tactical vest, shoulder, deltoid, and groin guards, an assault pack, magazines and grenade pouches, and an "aid bag," which contained combat medical equipment.  He states that the "wear and tear" of patrolling his assigned area while wearing that amount of gear, which he estimates weighed 200 pounds, caused his back problem.

He underwent a VA examination in February 2014, and the examiner found that the Veteran did not have a back disability.  At his November 2017 hearing, the Veteran asserted that he should have been afforded an MRI to ascertain the nature of his back injuries.  In January 2017, he submitted VA treatment records showing that he indeed underwent an MRI for his back, which showed that he suffers from multilevel discogenic and spondylotic changes more pronounced in the lower lumbar spine, with mild congenital narrowing of the spinal canal without major acquired lumbar narrowing, however, moderate spinal canal stenosis at T10-11 from disc material which may abut the ventral margin of the lower thoracic cord.  Given those findings, the Board finds that an opinion offering a nexus statement is necessary.

Finally, evidence in the claims file suggests that there may be outstanding treatment records.  At his November 2017 Board hearing, the Veteran referenced seeking medical treatment for his breathing issues in Colorado upon returning home from service.  In addition, the most recent VA treatment records associated with the Veteran's electronic record are dated from March 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from March 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With any assistance required from the Veteran, obtain records from 2012 related to respiratory treatment obtained in Fort Carson, Colorado, as well as any additional treatment records identified by the Veteran relevant to his claim.

2.  Obtain the Veteran's complete VA treatment records dated from March 2015 forward.

3.  Return the claims file to the VA examiner who conducted the February 2014 back examination, or if unavailable, to another examiner of appropriate expertise.  The examiner should address the following:

(i) Identify all back diagnoses the Veteran has currently, to specifically include those rendered in December 2017 magnetic resonance imaging studies.

(ii) For each diagnosed back disability, provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability), was incurred in, or is otherwise related to the Veteran's period of active duty service.

(iii) In forming his or her opinion, the examiner is requested to discuss the Veteran's statements that he wore 200 pounds worth of gear on his body while patrolling in Afghanistan, as well as the Veteran's contention that his current claimed injuries are a result of "wear and tear."

4.  After additional records are received pursuant to directives (1) and (2) in this Remand order, return the entire claims file, to include the newly received records, to the VA examiner who conducted the February 2014 VA respiratory conditions examination, or if unavailable, to another examiner of appropriate expertise.  It is left to the discretion of the examiner whether an additional examination is warranted.  The examiner is asked to address the following:

(i) Identify all respiratory diagnoses the Veteran has currently or has had since February 2013.

(ii)  For each diagnosed respiratory condition, provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability), was incurred in, or is otherwise related to the Veteran's period of active duty service.

(iii)  In forming his or her opinion, the examiner is requested to discuss the Veteran's statements that he was repeatedly exposed to fumes and exhaust while serving in Afghanistan.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


